DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.

Reasons for Allowance
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 1, the prior art of record fails to teach and/or suggest a computer-implemented method, comprising, in combination with the other recited steps, determining propagation parameters of the sea lice treatment station based on the second set of ultrasonic signals that were detected; obtaining an image of a sea louse on a fish in the sea lice treatment station; determining, from the image, a location of the sea louse in the sea lice treatment station; and generating, by the ultrasonic transducers and based on the propagation parameters and the location of the sea louse in the sea lice treatment station, a third set of ultrasonic signals that focuses energy at the sea louse.
With regards to claim 10, the prior art of record fails to teach and/or suggest a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising, in combination with the other recited operations, determining propagation parameters of the sea lice treatment station based on the second set of ultrasonic signals that were detected; obtaining an image of a sea louse on a fish in the sea lice treatment station; determining, from the image, a location of the sea louse in the sea lice treatment station; and generating, by the ultrasonic transducers and based on the propagation parameters and the location of the sea louse in the sea lice treatment station, a third set of ultrasonic signals that focuses energy at the sea louse.
With regards to claim 18, the prior art of record fails to teach and/or suggest a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising, in combination with the other recited operations, determining propagation parameters of the ectoparasite treatment station based on the second set of ultrasonic signals that were detected; obtaining an image of an ectoparasite on a fish in the ectoparasite treatment station; determining, from the image, a location of the ectoparasite in the ectoparasite treatment station; and generating, by the ultrasonic transducers and based on the propagation parameters and the location of the ectoparasite in the ectoparasite treatment station, a third set of ultrasonic signals that focuses energy at the ectoparasite.
While it is known in the art of fish farms to utilize ultrasonic energy to kill and remove lice (ectoparasites) from fish (please see Vago (US 7,413,552 B2), Applicant cited Jackman (WO 94/17657), and Skogseth (WO 2013/095153 A1)) in order to improve the health of the fish, the prior art of record fails to teach and/or suggest measuring the ultrasonic propagation parameters within the treatment site, determining from an image the location of lice (ectoparasites) on the fish being treated, and specifically focusing ultrasonic energy at the louse (ectoparasite) in order to kill and/or remove the louse (ectoparasite) from the fish. The closest prior art to teach the specific targeting of individual lice on the fish is found in Applicant cited Beck (WO 2011/115496 A1) which teaches targeting the individual parasites with a light pulse from a light source. There is no teaching within the art of record of targeting the individual parasite with ultrasound pulses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855